Citation Nr: 1114570	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a chronic skin disorder of the bilateral hands, arms and lower extremities, to include as secondary to service-connected dermatitis of the bilateral feet.

2. Entitlement to an evaluation in excess of 10 percent for dermatitis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a chronic skin disorder of the bilateral hands, arms and lower extremities as both directly related to active service and, in the alternative, as secondary to his service-connected dermatitis of the bilateral feet.  During the development of the instant claim, the Veteran was provided a VA examination in February 2010.  After examining the Veteran and reviewing his pertinent medical history, the VA examiner provided a negative etiological opinion with respect to direct service connection.  However, the VA examiner did not provide an opinion as to whether the Veteran's skin disorder of the bilateral hands, arms and lower extremities is etiologically related to his service-connected dermatitis of the bilateral feet.

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion addressing all theories of entitlement raised by the Veteran).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his currently diagnosed chronic skin disorder of the bilateral hands, arms and lower extremities is etiologically related to his service-connected dermatitis of the bilateral feet.

Finally, the Veteran's claim for an increased evaluation for dermatitis of the bilateral feet is impacted by the outcome of his claim for entitlement to service connection for a skin disorder, and therefore, the increased evaluation claim is inextricably intertwined with the service connection claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the increased evaluation claim is "inextricably intertwined" with the service connection claim, the increased evaluation claim must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current chronic skin disorder of the bilateral hands, arms and lower extremities.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an opinion addressing the following: 

a. Whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current skin disorder of the hands, arms and/or lower extremities represents a continuation of the Veteran's service-connected dermatitis of the bilateral feet.

b. Whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current skin disorder of the hands, arms and/or lower extremities is proximately due to the Veteran's service-connected dermatitis of the bilateral feet.

c. Whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current skin disorder of the hands, arms and/or lower extremities has been aggravated beyond normal progression by the Veteran's service-connected dermatitis of the bilateral feet.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



